DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-07-00319-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          
IN RE: PILGRIM’S PRIDE 
CORPORATION,     §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Relator Pilgrim’s Pride Corporation
and Real Party in Interest Virgil Glawson have filed a joint motion to dismiss
this original proceeding, which includes Glawson’s motion to dismiss his motion
for sanctions.  In their joint motion,
the parties state that they have settled and resolved the underlying lawsuit
rendering all matters moot.  The motion
is signed by counsel for the parties. 
Because the parties have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted. 
Accordingly, this original proceeding and Glawson’s motion for sanctions
are dismissed.
Opinion delivered April 9, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)